RESOLUCIÓN
Examinados la Moción para Solicitar Reinstalación, del Sr. Miguel Deynes Soto, y los documentos de su expe-diente, se declara “con lugar” dicha moción. Se reinstala al ejercicio de la abogacía tal y como fue solicitado, por haber cumplido el término de la suspensión decretada.

Notifíquese por telefax y por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton y la Jueza Asociada Señora Fiol Matta no intervinieron.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo